Case 1:18-cv-01987-KMT Document 10 Filed 11/07/18 USDC Colorado Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-01987-GPG

ERIC TYLER VETTE,

       Plaintiff,

v.

SANDERS, Deputy, K-9 Unit,
GUSTON, Seargent [sic], and
OX, K-9 Deputy,

       Defendants.


                      SECOND ORDER TO CURE DEFICIENCIES


       Plaintiff Eric Tyler Vette is in the custody of the Colorado Department of

Corrections at the Crowley County Correctional Facility in Olney Springs, Colorado. On

August 6, 2018, he filed pro se a Prisoner Complaint (ECF No. 1). Plaintiff did not

address the filing fee. Thus, on August 7, 2018, the Court entered an Order to Cure

Deficiencies, which directed Plaintiff to file a completed Prisoner’s Motion and Affidavit

for Leave to Proceed Pursuant to 28 U.S.C. § 1915 (ECF No. 3).

       After requesting and receiving two extensions of time to comply with the Order

(ECF No. 6, 8), Plaintiff filed a Prisoner’s Motion and Affidavit for Leave to Proceed

Pursuant to 28 U.S.C. § 1915 on November 5, 2018 (ECF No. 9). The § 1915 Motion is

deficient. The Authorization is not signed, and the inmate account statement is not

dated for the six-month period immediately preceding this action. Plaintiff commenced

this case on August 6, 2018, and the inmate account statement shows his banking



                                             1
Case 1:18-cv-01987-KMT Document 10 Filed 11/07/18 USDC Colorado Page 2 of 3




history from May 30, 2018 through October 30, 2018.

       Thus, as part of the Court’s review under D.C.COLO.LCivR 8.1(b), the Court

directs Plaintiff to cure the following deficiencies if he wishes to pursue any claims in

this action. Any papers that Plaintiff files in response to this Order must be labeled with

the civil action number identified on this Order.

28 U.S.C. § 1915 Motion and Affidavit:
(1)          is not submitted
(2)          is missing affidavit
(3) X        is missing certified copy of prisoner’s trust fund statement for the
             6-month period immediately preceding this filing
(4)          is missing certificate showing current balance in prison account
(5)          is missing required financial information
(6) X        is missing authorization to calculate and disburse filing fee payments:
             Plaintiff did not sign the authorization as required in the form
(7)          is missing an original signature by the plaintiff
(8)          is not on proper form
(9)          names in caption do not match names in caption of complaint, petition or
             habeas application
(10) X       other: motion and supporting documents are necessary only if $400.00
             filing fee for conditions of confinement lawsuit is not paid in advance

       Accordingly, it is

       ORDERED that Plaintiff cure the deficiencies designated above and address the

filing fee within thirty (30) days from the date of this Second Order. Any papers that

Plaintiff files in response to this Order must be labeled with the civil action number

identified on this Order. It is

       FURTHER ORDERED that, in order to address the filing fee, Plaintiff shall obtain

and utilize the current Court-approved form Prisoner’s Motion and Affidavit for Leave to

Proceed Pursuant to 28 U.S.C. § 1915 (with the assistance of his case manager or the

facility’s legal assistant), along with the applicable instructions, at

www.cod.uscourts.gov. It is


                                               2
Case 1:18-cv-01987-KMT Document 10 Filed 11/07/18 USDC Colorado Page 3 of 3




       FURTHER ORDERED that the Clerk of Court is directed to mail to Plaintiff, with

a copy of this Second Order, a copy of the current Court-approved form Prisoner’s

Motion and Affidavit for Leave to Proceed Pursuant to 28 U.S.C. § 1915 and applicable

instructions. It is

       FURTHER ORDERED that if Plaintiff fails to address the filing fee in compliance

with this Order within thirty (30) days from the date of this Order, the action will be

dismissed without further notice. The dismissal shall be without prejudice. It is

       FURTHER ORDERED that the Prisoner’s Motion and Affidavit for Leave to

Proceed Pursuant to 28 U.S.C. § 1915 (ECF No. 9) is DENIED WITHOUT PREJUDICE

as incomplete.

       DATED November 7, 2018, at Denver, Colorado.

                                                       BY THE COURT:

                                                       s/ Gordon P. Gallagher
                                                       United States Magistrate Judge




                                            3
